Citation Nr: 0920972	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  08-06 240	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Eligibility for Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.



ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The RO has indicated that the Veteran had active military 
service from February 1970 to June 1972.  According to the 
RO, the appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the appellant was denied 
eligibility for Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35.


FINDINGS OF FACT

1.  The appellant was born on March [redacted], 1970.

2. A January 2000 rating decision found the Veteran to be 
permanently and totally disabled as a result of service-
connected disability, effective from June 18, 1998.

3. The RO received the appellant's most recent Application 
for Survivors' and Dependents' Educational Assistance in 
October 2007.

4.  The appellant had reached her 26th birthday prior to the 
effective date of the Veteran's permanent and total 
disability rating.


CONCLUSION OF LAW

The criteria for entitlement to Dependents' Educational 
Assistance benefits under 38 U.S.C. Chapter 35 have not been 
met.  38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.807, 21.3021, 21.3040, 21.3041 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For the purposes of Dependents' Educational Assistance (DEA) 
under 38 U.S.C. Chapter 35, basic eligibility exists if, 
among other things, the veteran was discharged from service 
under conditions other than dishonorable and the veteran has 
a permanent and total service-connected disability.  
38 U.S.C.A. § 3501 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.807, 21.3021 (2008).

By a January 2000 rating decision, the Veteran was found to 
be permanently and totally disabled as a result of his 
service-connected disability.  The effective date of the 
permanent and total rating was set as June 18, 1998.  Basic 
eligibility to DEA benefits was also established in the 
decision.

An age limit is provided for commencement of DEA benefits.  
No person is eligible for educational assistance who reached 
his or her 26th birthday on or before the effective date of a 
finding of permanent total service-connected disability.  
38 U.S.C.A. § 3512(a) (West Supp. 2009); 38 C.F.R. 
§ 21.3040(c) (2008).  

The appellant submitted her most recent application for 
benefits in October 2007.  The appellant provided her birth 
date as March [redacted], 1970, as part of her application.  There is 
no dispute as to her birth date or that she was 26 prior to 
June 18, 1998-the effective date of the Veteran's permanent 
and total rating.

Given these facts, the Board finds that the criteria for 
entitlement to DEA benefits under 38 U.S.C. Chapter 35 have 
not been met.  38 U.S.C.A. §§ 3501, 3512; 38 C.F.R. 
§§ 21.3021, 21.3040.  The appellant was 26 years of age prior 
to the effective date of the Veteran's permanent and total 
disability rating.  In some cases, the delimiting date may be 
modified or extended.  See 38 U.S.C.A. § 3512; 38 C.F.R. 
§ 21.3041 (2008).  However, none of the circumstances 
pertaining to a modification or extension of an ending date 
is present in this case.  Thus, the appellant is not eligible 
for DEA benefits.

The appellant states that she was not aware that she was 
possibly entitled to VA benefits until 2000.  Additionally, 
she points to a November 2007 letter from the RO that 
indicated that DEA benefits had been approved for the classes 
she was attending.  The appellant contends that she should be 
entitled the DEA benefits notwithstanding the age limitation.

In spite of the appellant's contention, the Board is bound by 
the applicable statutes and regulations.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. §§ 19.5, 20.101 (2008).  Therefore, as 
it has done here, the Board must consider the evidence and 
facts of the case in accordance with applicable statutes and 
VA regulations pertaining to DEA benefits.  Although the 
appellant was mistakenly informed that she would be entitled 
to DEA benefits, the age limitation is clear and entitlement 
to DEA benefits must be denied.  (The Board notes that the 
appellant previously filed a similar application for DEA 
benefits in March 2000.  DEA benefits were denied in 
April 2000 on account of the same age limitation provision.)

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  The VCAA sets forth the VA's 
duties to notify and assist claimants regarding their claims.  
However, in cases such as this, when entitlement to the 
benefit claimed cannot be established as a matter of law with 
respect to undisputed facts, no duty to provide notice or 
assistance arises.  See 38 C.F.R. §§ 3.159(b)(3)(ii), 
3.159(d)(3) (2008).

	(CONTINUED ON NEXT PAGE)


ORDER

Eligibility for Dependents' Education Assistance under 
38 U.S.C. Chapter 35 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


